UNITED STATES DISTRICT COURT SOUTHERN
DISTRICT OF NEW YORK

88 SL PE MD St StS SL A SANE ES Oo

ROBERT LOUCKS,

Petitioner,
-against-

MICHAEL CAPRA, Superintendent,
Fishkill Correctional Facility,

Respondent.

NELSON S. ROMAN, United States District Judge:

DOCUMENT
ELECTRONICALLY FILED

|| DOC 4:

UDATE FILED: (6 /U/) 219

USDC SDNY

 

16 Civ. 3115 (NSR)JCM)

ORDER ADOPTING REPORT
EC ENDATI

Before the Court is a Report and Recommendation ("R & R")! issued by Magistrate Judge Judith

C. McCarthy (“MJ McCarthy”) on March 28, 2019, pursuant to 28 U.S.C. § 636(b) and Federal Rule

of Civil Procedure 72(b), recommending that the petition? of Robert Loucks ("Petitioner"), by Writ of

Habeas Corpus, challenging his conviction in New York State Supreme Court, Dutchess County,

pursuant to a guilty plea to Murder in the Second Degree, N.Y. Penal Law 125.25(1), be denied in its

entirety. A review of the docket reveals Petitioner as failed to timely object to the R & R. For the

following reasons, the Court reviews the R & R for clear error and finds none. The Court adopts the

legal analysis and conclusions of MJ McCarthy’s R & R. Petitioner's Writ of Habeas Corpus is DENIED

and the Petition is DISMISSED.

BACKGROUND

The Court presumes familiarity with the factual and procedural background of this case, the

underlying criminal proceeding, and Petitioner's collateral state challenges.

Petitioner was arrested following the discovery of the body of his deceased girlfriend, Tyrese

Storm (“Storm”), in her residence, which she shared with Petitioner, and after making incriminating

 

' ECF No. 17, Magistrate Judge Judith C. McCarthy Report and Recommendation.

2 See ECF No. 1, Petition for Writ of Habeas Corpus.
1

 
statements. Petitioner initially stated that he got into an argument with Storm, reached for her throat,
and blacked out. He later clarified that he choked her. Following motion practice and hearings, wherein
the court issued a ruling permitting the prosecution to use Petitioner’s incriminating statements at trial,
Petitioner pled guilty to murder in the second degree. Petitioner’s guilty plea was deemed given
knowingly, voluntarily and intelligently. Petitioner was sentenced to an indeterminate term of twenty
years to life. Petitioner appealed his conviction to the New York State Supreme Court, Appellate
Division, 2"! Dept. (“Appellate Division 2" Dept.”), which affirmed his conviction. Petitioner
subsequently sought leave of the New York State Court of Appeals, the state’s highest court, to appeal
the Appellate Division 2nd Dept.’s decision and was denied.
STANDARD OF REVIEW

A magistrate judge may “hear a pretrial matter dispositive ofa claim or defense” if so designated
by a district court. See Fed. R. Civ. P. 72(b)(1); accord 28 U.S.C. § 636(b)(1)(B). In such a case, the
magistrate judge “must enter a recommended disposition, including, if appropriate, proposed findings
of fact.” Fed. R. Civ. P. 72(b)(1); accord 28 U.S.C. § 636(b)(1). Where a magistrate judge issues a
report and recommendation, the following statute applies:

[w]ithin fourteen days after being served with a copy, any party may serve and file written
objections to such proposed findings and recommendations as provided by rules of court. A judge of
the court shall make a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made. A judge of the court may accept, reject, or
modify, in whole or in part, the findings or recommendations made by the magistrate judge.

28 U.S.C. § 636(b)(1); accord Fed. R. Civ. P. 72(b)(2), (3). However, “Tt]o accept the report
and recommendation of a magistrate, to which no timely objection has been made, a district court need
only satisfy itself that there is no clear error on the face of the record.” Wilds v. United Parcel Serv.,
Inc., 262 F. Supp. 2d 163, 169 (S.D.N.Y. 2003) (quoting Nelson v. Smith, 618 F. Supp. 1186, 1189
(S.D.N.Y. 1985)); accord Caidor v. Onondaga County, 517 F.3d 601, 604 (2d Cir. 2008) (“[F Jailure to
object timely to a magistrate’s report operates as a waiver of any further judicial review of the

2

 
magistrate’s decision.”) (quoting Small v. Sec. of HHS, 892 F.2d 15, 16 (2d Cir. 1989)); see also Fed.
R. Civ. P. 72 advisory committee note (1983 Addition, Subdivision (b)) (“When no timely objection is
filed, the court need only satisfy itself that there is no clear error on the face of the record in order to
accept the recommendation.”).

To the extent a party makes specific objections to an R & R, those objections must be reviewed
de novo. 28 U.S.C. 636(b)(1); Fed. R. Civ. P. 72(b); United States v. Male Juvenile, 121 F.3d 34, 38
(2d Cir. 1997). In de novo review, a district court must consider the "[rJeport, the record, applicable
legal authorities, along with Plaintiff's and Defendant's objections and replies." Diaz v. Girdich, No.
04-cv-5061, 2007 U.S. Dist. LEXIS 4592, at *2 (S.D.N.Y. Jan. 23, 2007) (internal quotation marks
omitted). But to the extent "a petition makes only general and conclusory objections . . . or simply
reiterates the original arguments, the district court will review the report and recommendations strictly
for clear error." Harris v. Burge, No. 04-cv-5066, 2008 U.S. Dist. LEXIS 22981, at *18 (S.D.N.Y.
Mar. 25, 2008). The distinction turns on whether a litigant's claims are "clearly aimed at particular
findings in the magistrate's proposal" or are a means to take a "'second bite at the apple’ by simply
relitigating a prior argument." Singleton v. Davis, No. 03-cv-1446, 2007 U.S. Dist. LEXIS 3958, at *2
(S.D.N.Y. Jan. 18, 2007) (citation omitted).

DISCUSSION

Petitioner failed to file an objection to the R & R, which requires the Court to conduct a
review for clear error. The R & R delineates in detail the state court proceedings. It is MJ McCarthy’s
conclusion that the state court proceedings, legal analysis and conclusions were consistent with
existing federal law. The Court agrees. There being no clear error in the R & R, the Court adopts its

analysis and conclusions.

 
CONCLUSION
For the reasons stated above, the Court adopts MJ McCarthy's R & R analysis and
conclusions of law in its entirety. The Petition for a Writ of Habeas Corpus is DENIED. The Court
respectfully directs the Clerk of Court to enter Judgment consistent with the R & R (dismissing the
petition), to mail a copy of this Order and subsequent judgment of dismissal to Petitioner at the last
address listed on ECF, and to show proof of service on the docket.

As Petitioner has not made a substantial showing of the denial of a constitutional right, a
certificate of appealability will not be issued. See 28 U.S.C. § 2253(c)(2); Love v. McCray, 413 F.3d
192, 195 (2d Cir. 2005); Lozada v. United States, 107 F.3d 1011, 1017 (2d Cir. 1997), abrogated
on other grounds by United States v. Perez, 129 F.3d 225, 259-60 (2d Cir. 1997). The Court certifies
pursuant to 18 U.S.C. § 1915(a)(3) that any appeal from this order would not be taken in good faith,
and therefore in forma pauperis status is denied for the purpose of an appeal. See Coppedge v.

United States, 369 U.S. 438, 444-45 (1962).

Dated: October 4, 2019 SO ORDERED,
White Plains, New York ee

& MU

 

 

Hon. Nelson S. Roman
United States District Judge, SDNY

 
